Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION                                            

          Acknowledgement is made of the receipt of Preliminary Amendment filed 15 June 2022.

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-2, 5-8, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US Pub. 2014/0104349).

            Kimura et al. disclose in Figures 1-5 a recording apparatus comprising:
           Regarding claim 1, a discharge head (54) configured to discharge ink (Figure 3); and
a housing (20) including the discharge head (54) (Figures 1 and 3),
wherein the housing (20) further includes
(i) a first ink storage member (left first ink storage member 55) and configured to be detachable from the inkjet printing apparatus (10) (Figure 3),
(ii) a second ink storage member (70) (Figure 2), and
(iii) a third ink storage member (right third ink storage member 55) connected to the second ink storage member (70) and configured to be supplied with ink from the second ink storage member (70), wherein the discharge head (54) is supplied with ink from each of the first ink storage member (left first ink storage member 55)  and the third ink storage member (right third ink storage member 55), and wherein the second ink storage member (70) has an ink refilling port (73) configured to enable ink refilling after removing of a cap (not show), and each of the first ink storage member and the third ink storage member does not have the ink refilling port (Figures 1-4).
             Regarding claim 2, wherein the discharge head (54) includes a plurality of discharge heads, each of which discharges ink (Figure 3).

           Regarding claim 5, wherein a connection between the second ink storage member (70) and the third ink storage member (right third ink storage member 55) includes a tube (81) (Figures 3-4).
           Regarding claim 6, wherein the discharge head (54) is disposed at a lower part of the first ink storage member (left first ink storage member 55) and the third ink storage member (right third ink storage member 55) in a gravitational direction (Figure 3).
           Regarding claim 7, wherein the first ink storage member (left first ink storage member 55) and the discharge head (54) are integrally formed (Figure 3).
           Regarding claim 8, wherein the third ink storage member (right third ink storage member 55) and the discharge head (54) are integrally formed (Figure 3).
           Regarding claim 12, wherein in a case where the second ink storage member (70) is refilled with ink, the second ink storage member (70) and the discharge head are (54) located on far sides in a direction orthogonal to a conveyance direction for a printing medium of the inkjet printing apparatus (10) (Figures 2-3).
            Regarding claim 14, wherein the first ink storage member (left first ink storage member 55) is in a position covered with a part of the housing (20), in refilling of the second ink storage member (70) with ink (Figure 2).
            Regarding claim 15, wherein the first ink storage member (left first ink storage member 55) stores color ink therein, and the second ink storage member (70) stores black ink therein (paragraph 0054).

                                             Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claims 3-4, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US Pub. 2014/0104349) in view of Tanaka et al. (US 2018/0290455).

            Kimura et al. disclose in Figures 1-5 a recording apparatus comprising:

          Regarding claim 10, wherein the discharge head (54) disposed at a lower part of the first ink storage member (left first ink storage member 55) in a gravitational direction and the discharge head (54) disposed at a lower part of the third ink storage member (right third ink storage member 55) in the gravitational direction form a common discharge head (54) (Figure 3).
          Regarding claim 11, wherein a distance between the second ink storage member (70) and the third ink storage member (right third ink storage member 55) is shorter than a distance between the second ink storage member (70) and the first ink storage member (left first ink storage member 55) (Figure 3).

             However, Kimura et al. do not disclose the inkjet printing apparatus that is capable of performing printing in a state where the first ink storage member is removed, wherein in a case where recording is performed in a state where the first ink storage member is removed, a member is different from the first ink storage member is disposed in an area where the first ink storage member is disposed, wherein the third ink storage member is detachable from the discharge head, and, wherein in a case where the first ink storage member is replaced, the second ink storage member and the discharge head are located on far sides in a direction orthogonal to a conveyance direction for a printing medium of the inkjet printing apparatus.
 
            Nevertheless, Tanaka et al. disclose in Figures 1-2 a printing apparatus comprising:
           
            Regarding claim 3, wherein the inkjet printing apparatus (1) is capable of performing printing in a state where the first ink storage member (25b) is removed (Figure 1).
           Regarding claim 4, wherein in a case where recording is performed in a state where the first ink storage member (25b) is removed, a member (37a, 37b) is different from the first ink storage member (25b) is disposed in an area (30) where the first ink storage member (25b) is disposed (Figure 2, paragraphs 0111-0112).
          Regarding claim 9, wherein the third ink storage member (25a) is detachable from the discharge head (31) (Figure 2, paragraphs 0111-0112).
          Regarding claim 13, wherein in a case where the first ink storage member (25b) is replaced, the second ink storage member (22a) and the discharge head (31) are located on far sides in a direction orthogonal to a conveyance direction for a printing medium (P) of the inkjet printing apparatus (1) (Figure 1, paragraphs 0111-0112).

           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tanaka et al. in the Kimura et al. ‘s recording apparatus for the purpose of stably supplying ink from ink cartridges to printing heads.
         
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 10,618,292; US Pub. 2016/0207318; US Pub. 2017/0043586; US Pub. 2018/0126744) cited in the PTO 892 form show an ink supply system which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853